Title: To James Madison from Henry Dearborn, [30 May] 1803
From: Dearborn, Henry
To: Madison, James


Sir
[30 May 1803]
In a late communication from Col Hawkin⟨s⟩ I received copies of a corrispondence between him & the Govr. of Florida by which it appears that the Govr. had notified Col Hawkins of his having been informed that Bowls had crossed the line into the Territories of the United States, and requested the Col to make every exaction in his power for having him apprehended. I have written to Col Hawkins on the subject, and have urged the necessaty of having Bowls secured without delay. I suggested the propriety of having him taken up by some of the Creeks & delivered over to the Govr. of Florida, in preference to any other mode of securing him.
 

   
   RC (DNA: RG 59, ML). Undated; date assigned on the basis of Wagner’s docket. Docketed by Wagner: “Memorandum of the Secy. of War respecting Bowles.”



   
   For Yrujo’s identical request, see his letter to JM, 18 May 1803, and n. 1.


